Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amou et al. (US 2009/0266591 A1) in view of the evidence of Fujiwara et al. (US 2010/0218982 A1).
Regarding Claim 1,
Amou further discloses the prepreg comprises a silane coupling agent having an unsaturated carbon-carbon double bond (para 0031). 
Example 6 (Table 4) discloses 47 parts polyphenylene ether, OPE2St, and 20 parts polyfunctional styrene (i.e. 70 parts polyphenylene ether with respect to 100 parts of the total of polyphenylene ether and the crosslinkable curing agent). Example 6 also discloses the silane coupling agent KBM503 (para 0055, lines 13-14) comprises 0.03% of the resin composition (0.1/363.15), while the resin composition content of the prepreg is 55 wt%. Therefore, the silane coupling agent is 0.015 wt% with respect to the prepreg. 
Likewise, Example 7 (Table 5) discloses 47 parts polyphenylene ether, OPE2St, and 20 parts bismaleimide (i.e. 70 parts polyphenylene ether with respect to 100 parts of the total of polyphenylene ether and the crosslinkable curing agent). Example 7 also discloses the silane coupling agent KBM503 (para 0055, lines 13-14) comprises 0.03% of the resin composition (0.1/363.25), while the resin composition content of the prepreg is 55 wt%. Therefore, the silane coupling agent is 0.015 wt% with respect to the prepreg. 
Amou further discloses the dielectric loss tangent of the prepreg is preferable 0.003 or less at 10GHz (para 0032), while the dielectric loss tangent of the prepregs in Example 6 is 0.0009 and Example 7 is 0.0014 (Table 2).
Regarding Claim 2, Amou discloses all the limitations of the present invention according to Claim 1 above, including that the crosslinkable curing agent is selected from polybutadiene, polyfunctional styrene, and bismaleimide (para 0009(5); para 0053).
Regarding Claims 3 and 4, Amou discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses the silane coupling agent may be γ-methacryloxypropyldimethoxysilane, γ-methacryloxypropyltrimethoxysilane, or γ-methacryloxypropyltriethoxysilane , which have at least one methacrylic group; or vinyltrimethoxysilane, vinyltriethoxysilane, vinyltris(β-methoxyethoxy)silane, or p-styryltrimethoxysilane, which have at least one vinyl group (para 0031). The silane coupling agent used in the Examples 6 and 7 is KBM-503, γ-methacryloxypropyldimethoxysilane, which has a methacrylic group (para 0055, lines 13-14).
Regarding Claim 5, 
Regarding Claim 6, Amou discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses the quartz glass cloth is surface treated with the silane coupling agent (para 0031, lines 1-3).
Regarding Claim 7, Amou discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses using OPE2St as the polyphenylene ether, which has styrene groups (vinyl benzene) on both terminals (para 0055, lines 3-5).
Regarding Claim 8, Amou discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses the prepreg can be used as an insulating layer in a laminate comprising a metal foil disposed on the prepreg (para 0048, lines 1-9).
Regarding Claim 9, Amou discloses all the limitations of the present invention according to Claim 1 above. Amou further discloses a printed wiring board comprising conductor wiring on an insulating layer made of a cured product of the prepreg (para 0009(12)).
Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive.
Applicant argues that Amou fails to disclose the content of the modified polyphenylene ether (PPE) compound is 50 to 90 parts by mass with respect to 100 parts by mass of the total of the PPE and the crosslinkable curing agent. Applicant points to Examples 1-5, 6-7, and 8 of Amou, wherein the PPE is only 20, 47, and 0 parts by mass, respectively, with respect to 100 parts of the total resin components.
However, while the examples of Amou disclose the PPE is less than 50 parts by mass relative to the total resin composition, Examples 6 and 7 each disclose 47 parts polyphenylene ether and 20 parts crosslinkable curing agent, which is 70 parts polyphenylene ether with respect to 100 parts of the total of polyphenylene ether and the crosslinkable curing agent (47/(47+20)) (Tables 4 and 5) as presently claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787